DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 17, 2021, has been entered.

Claim Changes
Please note that all claim changes must be shown in the claims. Therefore, because the claims set submitted with the AFCP of December 17, 2020, was not entered, the amendments to the claims should have been identified in the current claim set. 

Response to Amendment
The declaration under 37 CFR 1.132 filed February 17, 2021, is insufficient to overcome the rejection of claims 1, 2 and 11 based upon 35 USC 103 over Postupack as set forth in the last Office action because:  the newly provided data is insufficient to establish criticality of the claimed range. The declaration provided additional data to show criticality of the top end point of the range. However, the lack of data below 15 microns does not establish criticality of the bottom . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,302,263 Postupack.
Regarding claims 1, 2 and 11, Postupack teaches an interlayer film for a laminated glass (column 1, lines 11-15), having recesses and projections (due to embossing) on at least one surface (column 3, lines 23-26), 
the interlayer film for a laminated glass having a thickness with a difference between a maximum thickness and a minimum thickness of 127 microns (uniformity of thickness ±5 mils, column 5, lines 28-32) at each of a central portion, one end portion and an other end portion in a width direction that is orthogonal, on the same plane, to a machine direction of the film in a production of the interlayer film for a laminated glass (column 5, lines 28-37, where relative uniformity of the thickness including the 127 micron variation is present across the entire surface), 
the thickness being measured along 3 m (column 4, lines 28-31 and figure 1, where a continuous roll in the text includes a length sufficient for multiple windshields would be at least 3 m) in the machine direction of the film in a production of the interlayer film for a laminated 
wherein the thickness of the interlayer film for a laminated glass is measured (column 5, lines 28-32), and
the difference between maximum and minimum thickness excludes the recesses and projections (column 5, lines 28-32).
Postupack does not explicitly teach measuring the interlayer with a micrometer. Postupack must, however, measure the depth of the embossments in some way in order to know that they are 1 mil deep. Absent evidence that the micrometer measuring method (as opposed to another measurement method) affects the structure of the interlayer film, a prima facie case of obviousness is present. 
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0 to 127 microns reads on the claimed ranges of 15-40 microns (claims 1 and 11) and 15-30 microns (claim 2). 

Response to Arguments
Applicant's arguments filed February 17, 2021, have been fully considered but they are not persuasive. Applicant argues that Postupack does not teach measurement at three specific portions. However, Postupack teaches that this variation occurs over the entire sheet. Therefore, regardless of the position of measurement or how many measurements are taken, Postupack reads on the claims. 

Finally, Applicant argues that a person skilled in the art would not interpret Postupack to have the thickness variation over the entire film. However, Applicant has not explained why this is so. Examiner asks Applicant to elaborate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781